Case 2:13-cv-02703-SFC-RSW ECF No. 257, PageID.6328 Filed 01/15/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


 IN RE AUTOMOTIVE PARTS                          :   Master File No. 2:12-md-02311
 ANTITRUST LITIGATION                            :   Honorable Sean F. Cox
                                                 :

 In Re: Wire Harness                             :   2:12-cv-00103
 In Re: Instrument Panel Clusters                :   2:12-cv-00203
 In Re: Fuel Senders                             :   2:12-cv-00303
 In Re: Heater Control Panels                    :   2:12-cv-00403
 In Re: Bearings                                 :   2:12-cv-00503
 In Re: Occupant Safety Systems                  :   2:12-cv-00603
 In Re: Anti-Vibrational Rubber Parts            :   2:13-cv-00803
 In Re: Windshield Wiper Systems                 :   2:13-cv-00903
 In Re: Radiators                                :   2:13-cv-01003
 In Re: Starters                                 :   2:13-cv-01103
 In Re: Automotive Lamps                         :   2:13-cv-01203
 In Re: Switches                                 :   2:13-cv-01303
 In Re: Ignition Coils                           :   2:13-cv-01403
 In Re: Steering Angle Sensors                   :   2:13-cv-01603
 In Re: HID Ballasts                             :   2:13-cv-01703
 In Re: Inverters                                :   2:13-cv-01803
 In Re: Electronic Powered Steering Assemblies   :   2:13-cv-01903
 In Re: Air Flow Meters                          :   2:13-cv-02003
 In Re: Fan Motors                               :   2:13-cv-02103
 In Re: Fuel Injection Systems                   :   2:13-cv-02203
 In Re: Power Window Motors                      :   2:13-cv-02303
 In Re: Automatic Transmission Fluid Warmers     :   2:13-cv-02403
 In Re: Valve Timing Control Devices             :   2:13-cv-02503
 In Re: Electronic Throttle Bodies               :   2:13-cv-02603
 In Re: Air Conditioning Systems                 :   2:13-cv-02703
 In Re: Windshield Washer Systems                :   2:13-cv-02803
 In Re: Constant Velocity Joint Boot Products    :   2:14-cv-02903
 In Re: Spark Plugs                              :   2:15-cv-03003
 In Re: Oxygen Sensors                           :   2:15-cv-03103
 In Re: Automotive Hoses                         :   2:15-cv-03203
 In Re: Shock Absorbers                          :   2:15-cv-03303
Case 2:13-cv-02703-SFC-RSW ECF No. 257, PageID.6329 Filed 01/15/21 Page 2 of 2




 In Re: Body Sealing Products                       :       2:16-cv-03403
 In Re: Interior Trim Products                      :       2:16-cv-03503
 In Re: Automotive Break Hoses                      :       2:16-cv-03603
 In Re: Exhaust Systems                             :       2:16-cv-03703
 In Re: Ceramic Substrates                          :       2:16-cv-03803
 In Re: Power Window Switches                       :       2:16-cv-03903
 In Re: Automotive Steel Tubes                      :       2:16-cv-04003
 In Re: Access Mechanisms                           :       2:16-cv-04103
 In Re: Side Door Latches                           :       2:17-cv-04303

 THIS DOCUMENT RELATES TO:

 END-PAYOR ACTIONS

                                             ORDER

        Based on the foregoing stipulation between the parties, it is hereby ORDERED,

 ADJUDGED and DECREED as follows:

        The dismissal of Plaintiff Rita Cornish’s claims in the above-captioned actions against all

 Defendants without prejudice and without costs to any party.


 Dated: January 15, 2021                                s/Sean F. Cox
                                                        Sean F. Cox
                                                        U. S. District Judge
